Citation Nr: 0033884	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-17 627	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE



Whether the veteran is entitled to educational assistance 
benefits under Chapter 30, Title 38, United States Code, for 
enrollment prior to April 21, 1998.



ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from August 1989 to July 
1993.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO).


FINDINGS OF FACT

1.  On April 21, 1999, the RO received the veteran's 
application for Chapter 30 benefits and an enrollment 
certification from Virginia State Police Academy certifying 
the veteran's enrollment in training courses from March 10, 
1998 to September 4, 1998. 

2.  In June 1999, the RO awarded the veteran Chapter 30 
benefits for enrollment beginning on April 21, 1998. 


CONCLUSION OF LAW

The evidence does not satisfy criteria for entitlement to 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, for enrollment prior to April 21, 1998.  
38 U.S.C.A. § 3011 (West 1991); 38 C.F.R. §§ 21.4131, 21.7131 
(1998 & 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's basic eligibility for Chapter 30 educational 
assistance benefits derives from his service in the United 
States Marine Corps from August 1989 to July 1993.  See 38 
U.S.C.A. § 3011(a)(1)(A) (West 1991).  The issue before the 
Board is whether the veteran is entitled to the payment of 
these benefits for enrollment prior to April 21, 1998. 

The RO received the veteran's application for Chapter 30 
benefits on April 21, 1999.  This application reflects that 
the veteran enrolled in the Virginia State Police Academy on 
March 10, 1998, and was planning to become a Virginia State 
Trooper.  (The record contains another application for 
Chapter 30 benefits, which was received at the RO in August 
1995; however, therein the veteran requested benefits for 
enrollment at Virginia Western Community College.)  On the 
same date, the RO also received a VA Form 22-1999 (Enrollment 
Certification) from the Virginia State Police Academy 
certifying the veteran's enrollment in courses from March 10, 
1998 to September 4, 1998.  Based on this information, in 
June 1999, the RO notified the veteran by letter that, 
because it received his application and enrollment 
certification on April 21, 1999, he was not entitled to 
Chapter 30 benefits for enrollment prior to April 21, 1998.  
According to an Education Award of record, the RO awarded the 
veteran Chapter 30 benefits for enrollment beginning on April 
21, 1998. 

The veteran alleges that he should be paid Chapter 30 
benefits retroactively for enrollment prior to April 21, 
1998, on the basis that he was unable to apply for these 
benefits earlier than March 24, 1999, when the Veterans 
Office of the Virginia Department of Education approved his 
training at the Virginia State Police Academy (Academy) as an 
on-the-job training program.  He asserts that, immediately 
after learning of the approval, he requested an application 
for educational benefits.  He also asserts that, one day 
after he received the application, he completed it and sent 
it to the Virginia State Police Training Division (VSPTD), 
who later transferred it to the RO.  Allegedly, he did not 
send the application directly to the RO because his employer 
required that it be sent to the VSPTD.

During the pendency of the veteran's appeal, certain portions 
of 38 C.F.R. Part 21 that pertain to claims and effective 
dates for awards of educational assistance benefits were 
amended, effective June 3, 1999.  See 64 Fed. Reg. 23,769 
(1999).  The amendment established a standard that is to be 
applied uniformly to all of the educational assistance 
programs the VA administers for determining what constitutes 
a formal claim, an informal claim, and an abandoned claim.  
The amendment also established less restrictive effective 
dates for awards of educational assistance and time limits 
for completing claims and explained the VA's responsibilities 
when a claim is filed.  The amendment eliminated the 
regulatory provisions establishing the commencing date of an 
award as the later of one year before the date of receipt of 
claim or one year before the date of receipt of an enrollment 
certificate from the educational institution attended.  See 
64 Fed. Reg. 23769-23773 (May 4, 1999).  During proposed 
rulemaking, it was noted that delays in receipt of 
certification are typically the fault of educational 
institution and that the veteran has no control with regard 
to certification of enrollment.  63 Fed. Reg. 23409 (April 
29, 1998).  

When a law or regulation changes after a claim has been 
filed, but before the judicial appeal process has been 
completed, the version most favorable to the appellant 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Regulations in effect prior to June 3, 1999 provide 
that, in a case in which the veteran is entering or 
reentering into a program of training, including a reentrance 
following a change of program or educational institution, the 
commencing date of an award of Chapter 30 educational 
assistance benefits is the latest of the following dates: the 
date certified by the educational institution under paragraph 
(b) or (c); the date one year prior to the VA's receipt of 
the claimant's application or enrollment certification, 
whichever is later; the effective date of the course 
approval, or one year before the VA receives the approval 
notice, whichever is later; or, the date of a reopened 
application under paragraph (d).  38 C.F.R. §§ 21.4131(a), 
21.7131(a) (1998).  In summary, the regulations in effect 
prior to June 3, 1999 prohibited an award of educational 
assistance for any period earlier than one year prior to the 
date of receipt of the application or enrollment 
certification, whichever is later.

According to amended regulations, in a case in which a 
veteran is entering or reentering into a program of training, 
including a reentrance following a change of program or 
educational institution, the commencing date of the award of 
educational assistance is the latest of the following dates: 
(i) the date the educational institution certifies under 
paragraph (b) or (c); (ii) one year before the date of the 
claim as determined by 21.1029(b); or (iii) the effective 
date of the approval of the course, or one year before the VA 
receives the approval notice, whichever is later.  38 C.F.R. 
§ 21.7131(a) (2000) (emphasis added).

The Board acknowledges that the RO never considered the 
revised criteria in deciding the veteran's claim and that the 
veteran has not been provided the opportunity to present 
argument on the revised criteria.  The Board also 
acknowledges that the RO based its June 1999 denial of the 
veteran's claim, in part, on the receipt date of the 
pertinent enrollment certification, a fact that is no longer 
relevant under the revised criteria.  The veteran has not, 
however, been prejudiced as a result thereof because, 
overall, the revised criteria do not affect the veteran's 
claim in this case.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Rather, under both the former and revised 
criteria, the veteran may not receive Chapter 30 benefits for 
any period of enrollment occurring one year prior to the RO's 
receipt of the veteran's application for such benefits.  
Inasmuch as the RO received the veteran's application for 
such benefits on April 21, 1999 (the same day it received the 
pertinent enrollment certification), the veteran is not 
entitled to Chapter 30 benefits for enrollment prior to April 
21, 1998 (one year prior to the receipt of the Chapter 30 
application).  In this case, the receipt date of the 
application, rather than the receipt date of the enrollment 
certification, governs.  

The Board is sympathetic to the arguments advanced by the 
veteran; however, the legal criteria governing the payment of 
Chapter 30 educational assistance benefits are clear and 
specific, and binding upon the Board.  Since payment of 
government benefits must be authorized by statutes and 
regulations, and pertinent regulatory provisions provide that 
the veteran has not satisfied criteria for the payment of 
those benefits prior to April 21, 1998, the veteran's 
assertion of uncontrollable delays on the part of the 
Veterans Office of the Virginia Department of Education and 
VSPTD fail.  As the law in this case is dispositive, the 
veteran's claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

ORDER


Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, for enrollment prior to 
April 21, 1998, is denied.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 

